Citation Nr: 0711268	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  91-51 683	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a cyst behind the right ear.

4.  Entitlement to a higher initial evaluation for exercise-
induced asthma, rated 10 percent disabling from August 7, 
2000 to March 8, 2006, and 30 percent disabling on and after 
March 9, 2006.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 23, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the agency of original 
jurisdiction (AOJ) dated in April 1998, April 1999, September 
2001, May 2002, and August 2004.  In February 2006, the Board 
remanded the case for additional development.

In November 2006, while the case was in remand status, the 
AOJ increased the rating for the appellant's exercise-induced 
asthma from 10 to 30 percent, effective from March 9, 2006.  
The prior decisions were otherwise confirmed.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.




REMAND

When this case was remanded in February 2006, the Board 
requested, among other things, that the AOJ obtain records 
from the Social Security Administration (SSA), including the 
SSA decision that awarded the appellant disability benefits 
and copies of the medical reports upon which the award was 
predicated.  Then, after those records had been procured, the 
appellant was to be scheduled for an examination, to include 
a review of the expanded claims file, to determine the extent 
to which the appellant's service-connected disabilities 
affected his ability to obtain and retain employment.

Unfortunately, the requested development has not been 
completed.  The record shows that the AOJ obtained the 
specified records from SSA, as requested in the remand.  The 
record also shows that an examination was conducted.  
Notably, however, the examination was completed prior to the 
receipt of any records from SSA.  As a result, the examiner 
was unable to review the complete, expanded record in 
connection with the examination.  Moreover, the appellant has 
challenged the adequacy of the examination.  More 
specifically, in a statement dated in December 2006, he 
complained that the examination report contained "numerous 
misstatements and inconsistencies" with respect to his 
medical condition, his activities, and his ability to work.  
He also indicated that the examiner had understated the 
frequency, duration, and severity of his symptoms.  Under the 
circumstances, the Board finds it necessary to have the 
appellant re-examined.  See, e.g., Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand); 38 C.F.R. 
§ 3.327(a) (2006) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  In the 
context of a claim for service-connected compensation, the 
VCAA requires, among other things, that VA notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
law also requires VA to ask the claimant to provide any 
evidence in his possession that pertains to his claim, see 
38 C.F.R. § 3.159(b)(1) (2006), and to notify the claimant of 
the manner in which disability ratings and effective dates 
are assigned for awards of disability benefits.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Here, the record shows 
that the AOJ has provided multiple VCAA notices to the 
appellant.  However, none of those notices contained the 
elements required under the VCAA, as they pertain to 
appellant's diabetes, asthma, and TDIU claims.  Corrective 
action is therefore required.

Records of the appellant's treatment at the VA Medical Center 
(VAMC) in Shreveport, Louisiana were last obtained in March 
2006.  On remand, efforts should be made to obtain any 
records of relevant treatment the appellant may have 
undergone since that time, in order to ensure that his claims 
are adjudicated on the basis of an evidentiary record that is 
as complete as possible.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a new VCAA notice 
letter.  Among other things, the letter 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claim for TDIU, and should 
advise him of the manner in which VA assigns 
disability ratings and effective dates for 
service-connected conditions.  The letter 
should also ask the appellant to provide any 
evidence in his possession that pertains to 
his claims, and to identify any and all care 
providers who may possess new or additional 
evidence relative to the matters currently 
pending.  If he provides adequate identifying 
information, and appropriate release(s), 
where necessary, assist him in obtaining the 
evidence identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  Obtain copies of records pertaining to 
any treatment the appellant has received for 
his service-connected disabilities at the 
VAMC in Shreveport, Louisiana since March 
2006, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, schedule the appellant for the 
appropriate VA examination(s) for purposes of 
assessing the extent to which his service-
connected disabilities limit his ability to 
obtain and retain employment.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to review 
the March 2002 and March 2006 VA 
examinations.  All indicated tests must be 
conducted.  The examiner must elicit from the 
appellant and record for clinical purposes a 
full work and educational history.  Based on 
his/her review of the case, the examiner must 
provide an opinion as to whether the 
appellant's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for the opinions expressed must be 
provided.  Any report prepared must be typed.

4.  The AOJ must notify the appellant that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of his claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of his 
claims.  38 C.F.R. §§ 3.158, 3.655 (2006).  
In the event that the appellant does not 
report for the aforementioned examination(s), 
documentation should be obtained which shows 
that notice of the date, time, and location 
of the examination(s) was sent to the 
appellant's last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, take adjudicatory action on 
the claims here on appeal.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


